Foster, J.
(dissenting). I am unable to agree with the view of the majority. Unless the doctrine laid down in Herpe v. Herpe (225 N. Y. 323) is overruled neither this court nor the trial court has power to amend a judgment which has become final except to correct clerical errors or grant relief to which a - party is entitled as a matter of course. The proposed amendment does not come within these exceptions, and to the contrary deals with a substantive part of the judgment, i e., the award of additional costs. The order appealed from should be affirmed. Sohenck, J., concurs with Foster, J.